Order entered October 4, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00325-CV

                              JESSICA D. LEE, M.D., Appellant

                                                V.

  LOIS HUNTER, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF JAMES
                      HUNTER, DECEASED, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-02393

                                            ORDER
       Before the Court is Lois Hunter, Individually and on Behalf of the Estate of James

Hunter, Deceased’s October 4, 2016 Second Unopposed Motion to Extend Appellee’s Briefing

Deadline. We DENY the motion. The case will remain set for submission on October 5, 2016.

We note that, because appellee has failed to file a brief or timely request oral argument, her

counsel will not be permitted to participate in oral argument. See TEX. R. APP. P. 39.1.


                                                      /s/   ROBERT M. FILLMORE
                                                            PRESIDING JUSTICE